Exhibit 10.1

TENNENBAUM CAPITAL PARTNERS, LLC

February 2, 2012

Via Facsimile and Overnight Carrier

Dialogic Inc.

1504 McCarthy Blvd.,

Milpitas, CA 95035, United States

Attention: General Counsel

Dialogic Corporation

9800 Cavendish Boulevard

5th Floor

Montreal, Quebec, Canada H4M2V9

Attention: General Counsel

Re: Acceleration of Loans

Gentlemen:

Reference is hereby made to that certain Second Amended and Restated Credit
Agreement by and among Dialogic Corporation, a British Columbia corporation (the
“Company”), Dialogic Inc., a Delaware corporation (the “Parent” and together
with the Company, collectively, the “Principal Companies” and individually a
“Principal Company”), each of the Subsidiary Guarantors signatories thereto, the
lenders party thereto (the “Lenders”) and Obsidian, LLC, a Delaware limited
liability company, as agent and collateral agent for the Lenders (in such
capacity, the “Agent”), dated as of October 1, 2010 (as amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”),
Capitalized terms used herein without definition shall have the meanings set
forth in the Credit Agreement.

The Principal Companies have informed the Agent and the Lenders that they
request a letter from the Agent and the Lenders confirming that the Lenders will
not accelerate the Maturity Date of the Loans on or before March 15, 2012.

This letter is hereby delivered to you to confirm that the Lenders will under no
circumstances accelerate the Maturity Date of any Loans prior to March 15, 2012.
This letter replaces the letter dated January 5, 2012 regarding Acceleration of
Loans.

Other than as specifically set forth above, by this letter or otherwise, the
Agent and the Lenders do not waive any of their respective rights or remedies,
or any existing Event of Default or any other Events of Default or breaches or
defaults of either Principal Company or any other party, or create any estoppel,
in connection with the matters referred to herein or otherwise (including,
without limitation, the Collateral Agent’s right to foreclose under any of the
Collateral Documents), and this letter is without prejudice to the rights and
remedies of the Agent and the Lenders in respect of the Obligations and the

2951 28TH STREET, SUITE 1000, SANTA MONICA, CALIFORNIA 90405

TELEPHONE 310.566.1000 ² FACSIMILE 310.566.1010

²MAILBOX@TENNENBAUMCAPITAL.COM



--------------------------------------------------------------------------------

Dialogic

2/2/2012

Page 2

 

Loan Documents, all such rights and remedies being specifically reserved and
preserved. Any delay by the Agent and the Lenders in enforcing their rights and
remedies with respect to any existing or future Defaults or Events of Default
does not constitute, and any future delay will not constitute, and no such delay
may be construed as, (i) a waiver of any Agent’s or any Lender’s rights and
remedies or of any such Events of Default or (ii) a course of conduct on the
part of any Agent or any Lender on which either Principal Company may rely at
any time, and none of the foregoing will impair the Agent’s or any Lender’s
ability to exercise its rights and remedies now or in the future. Further, any
single or partial exercise by the Agent or any Lender of any of its rights and
remedies does not preclude any other or further exercise by the Agent or any
Lender of any available rights and remedies.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2951 28TH STREET, SUITE 1000, SANTA MONICA, CALIFORNIA 90405

TELEPHONE 310.566.1000 ² FACSIMILE 310.566.1010

²MAILBOX@TENNENBAUMCAPITAL.COM



--------------------------------------------------------------------------------

Dialogic

2/2/2012

Page 3

 

Very truly yours, OBSIDIAN, LLC, as Agent and Collateral Agent By: Tennenbaum
Capital Partners, LLC Its: Sole Member By:   /s/  Rajneesh Vig Name:   Rajneesh
Vig Title:   Authorized Signatory

 

SPECIAL VALUE EXPANSION
FUND, LLC, as a Lender By: Tennenbaum Capital Partners, LLC Its: Investment
Manager By:   /s/  Rajneesh Vig Name:   Rajneesh Vig Title:   Managing Partner

 

SPECIAL VALUE OPPORTUNITIES
FUND, LLC, as a Lender By: Tennenbaum Capital Partners, LLC Its: Investment
Manager By:   /s/  Rajneesh Vig Name:   Rajneesh Vig Title:   Managing Partner

 

TENNENBAUM OPPORTUNITIES
PARTNERS V, LP, as a Lender By: Tennenbaum Capital Partners, LLC Its: Investment
Manager By:   /s/  Rajneesh Vig Name:   Rajneesh Vig Title:   Managing Partner

 

2951 28TH STREET, SUITE 1000, SANTA MONICA, CALIFORNIA 90405

TELEPHONE 310.566.1000 ² FACSIMILE 310.566.1010

²MAILBOX@TENNENBAUMCAPITAL.COM